Case 1:19-cr-00035-TSK-MJA Document 19 Filed 10/03/19 Page 1 of 1 PageID #: 49



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                       Crim. Action No. 1:19CR35

QUIONTE CRAWFORD,
a.k.a. Kayla Stevens,

            Defendant.


                       ORDER SCHEDULING SENTENCING


      The sentencing hearing in this matter is SCHEDULED for

November 15, 2019, at 10:30 A.M. at the Clarksburg, West

Virginia, point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record, the Office of Probation, and all appropriate

agencies.

      DATED: October 3, 2019



                                         /s/ Thomas S. Kleeh
                                         THOMAS S. KLEEH
                                         UNITED STATES DISTRICT JUDGE
